department of the treasury internal_revenue_service washington d c date number info release date uil conex-152433-02 cc psi i am responding to your inquiry dated date on behalf of your constituent wrote about a notice of proposed rulemaking on the definition of a highway vehicle for federal excise_tax purposes this proposed rule appeared in the federal_register on date copy enclosed although we do not respond to individual comments during the rulemaking process we will consider his comments before we finalize the regulations i appreciate requested i am returning the enclosure and two copies of my response to you if you have any questions please contact me at comments thank you for forwarding his letter as you sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosures
